Name: 82/650/EEC: Council Decision of 20 September 1982 under the Treaties, concerning fishery activities in waters under the sovereignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measuresn
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-09-24

 Avis juridique important|31982D065082/650/EEC: Council Decision of 20 September 1982 under the Treaties, concerning fishery activities in waters under the sovereignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measuresn Official Journal L 274 , 24/09/1982 P. 0033 - 0033*****COUNCIL DECISION of 20 September 1982 under the Treaties, concerning fishery activities in waters under the sovereignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measures (82/650/EEC) The Council refers to its declaration of 30 May 1980 on the common fisheries policy (1). Pending a decision in this area and bearing in mind the Community's exclusive competence in the matter and the obligations on the Member States as defined by the Court of Justice, the Council has decided as follows: From 23 September 1982 pending a Council decision or until 31 October 1982, whichever is the earlier, the Member States shall conduct their fishing activities in accordance with the usual seasonal cycles, taking into account the TACs proposed by the Commission on 21 June 1982, as amended on 29 June, 21 July and 27 August 1982, and the portion of those TACs which remains available to the Community bearing in mind its commitments to third countries. Done at Brussels, 20 September 1982. For the Council The President N. A. KOFOED (1) OJ No C 158, 27. 6. 1980, p. 2.